Citation Nr: 0926217	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  03-28 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) as a result of sexual trauma.

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a decision dated September 2007, the Board denied a claim 
of service connection for PTSD, which the Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated November 2008, the Court remanded 
this matter to the Board pursuant to the terms of a Joint 
Motion for Remand (JMR). 

The Board notes that a Circuit Court in Charlotte County, 
Florida found the Veteran incompetent and committed him to a 
state institution in April 2005.  However, the Veteran has 
representation and there is no indication that he is 
receiving inadequate counsel for VA purposes.

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's PTSD, first diagnosed after service, does not 
result from a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In the original February 2003 rating decision, the RO 
addressed a claim of service connection for PTSD (claimed as 
PTSD/emotionally unstable/major chronic depression).  In 
March 2003, the Veteran's representative submitted an NOD on 
the issue of service connection for PTSD, but the Veteran's 
statement alluded to service connection for a "mental 
disorder due to psychic trauma."  The claim was thereafter 
adjudicated by the RO, and pursued by the Veteran, as a claim 
of service connection for PTSD.

According to the JMR, the Veteran has continuously pursued on 
appeal a claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  The Veteran's 
psychiatric disorder has been variously diagnosed as an 
anxiety disorder, depression, adjustment disorder with mixed 
anxiety and depressed mood, major depressive disorder (MDD), 
and PTSD.  

The Veteran voiced complaint of anxiety in service which is a 
symptom of several of his currently diagnosed psychiatric 
disorders.  A recent decision by the Court, in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), clarified the scope of a 
claim on appeal by holding that when a claimant makes a 
claim, he/she is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
Accordingly, pursuant to the JMR and Clemons, the Board now 
has before it a claim seeking service connection for all 
psychiatric symptoms.

As a general matter, VA recognizes that complaints, findings, 
and diagnosis of a psychiatric disorder in service or shortly 
thereafter, although relevant to claims for psychiatric 
disorders generally, are not necessarily relevant to a claim 
for service connection for PTSD, the manifestations of which 
are often delayed for some time after the experience of a 
stressor.  38 C.F.R. § 3.303(d).  Moreover, specific 
regulatory requirements must be met to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f); see also Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. 
App. 549 (1993).  

The Board further notes that a grant of service connection 
for PTSD would not necessary moot a claim of service 
connection for an acquired psychiatric disorder, or vice 
versa.  As addressed more fully below, the Board finds no 
credible corroborating evidence that the Veteran was exposed 
to an in-service stressor productive of his PTSD.  In the 
absence of such a finding, or a diagnosis of PTSD in service 
(which is not contended or shown), the Board has no basis to 
award service connection for PTSD.

On review of the entire evidentiary record, the Board finds 
that, both factually and legally, the PTSD and acquired 
psychiatric disorder claims are not inextricably intertwined.  
Simply stated, a Veteran may be service connected for one 
disability, but not the other, or both.  As such, the Board 
will treat these factually and legally distinct claims as 
separate claims and adjudicate them accordingly.  See 
generally Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that claims are inextricably intertwined where a 
decision on one issue would have a "significant impact" on 
another, and that impact in turn "could render any review by 
this Court of the decision [on the claim before the Court] 
meaningless and a waste of judicial resources.").  In this 
case, the Board makes the following finding of fact:  The 
adjudication of the PTSD claim does not have a significant 
impact of the claim of service connection for an acquired 
psychiatric disorder other than PTSD. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  73 Fed. Reg. 
64208 (Oct. 29, 2008) (to be codified at 38 C.F.R. 
§ 3.304(f)).

For PTSD diagnosed after service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of a claimed non-combat stressor.  Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his/her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

With respect to a claimed stressor involving trauma of a 
sexual nature, the Court has noted that there are special 
evidentiary procedures for PTSD claims based on personal 
assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); VA 
ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  
Because personal trauma is an extremely personal and 
sensitive issue, many incidents of personal trauma are not 
officially reported, and the victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  It is often 
necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 
38 C.F.R. § 3.304(f) (3) provides that if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f) (3).

In cases specifically involving claimed personal assault, the 
existence of a stressor in service does not have to be proven 
by the "preponderance of the evidence" because this would 
be inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 
11 Vet. App. 393, 399 (1998).  See also Patton, 12 Vet. App. 
at 279-280.  Furthermore, the Court clarified in YR and 
Patton that the general rule discussed in Moreau, that after-
the-fact medical nexus evidence cannot establish the 
occurrence of the claimed in-service stressor, does not apply 
to claims for PTSD based on sexual assault.

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service medical records (SMRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
based on an accurate factual predicate, regardless of whether 
the information supporting the opinion is obtained by review 
of medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. 
Cir. 2000) (examiner opinion based on accurate lay history 
deemed competent medical evidence in support of the claim); 
Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding 
that a medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history given 
by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Veteran alleges that his PTSD results from various 
incidents of sexual assault, physical assault and verbal 
assault inflicted upon himself.  He also alleges witnessing 
the beatings and torture of fellow service mates.  As 
addressed more fully below, there is no service department 
record documenting that the Veteran was sexually assaulted in 
service or was otherwise exposed to the claimed stressors.  
As noted above, VA recognizes that many incidents of personal 
trauma are not officially reported.  M21-1MR, Part IV, 
subpart ii.1.D.17.  Thus, the Board must carefully examine 
the record to determine whether alternative evidence exists 
to corroborate the claimed stressor, or stressors.

On review of the Veteran's statements and arguments, the 
Veteran primarily describes the following in service 
stressors:

1)  The Veteran alleges that, during boot camp, 
he witnessed other soldiers being tortured and 
beaten, being forced to wet themselves and drink 
their own urine, being beaten unconscious, and 
being locked in closets;

2) The Veteran next alleges that, on the last day 
of qualifying day at the rifle range, he was 
ordered to the bathroom by his drill instructors, 
ordered to take off his clothes, was beaten by a 
broomstick 20 to 30 times from the back of his 
neck to his lower legs, received sexual taunts, 
had a broomstick repeatedly inserted into his 
anal cavity about 10 to 14 inches in depth (or 
was sexually assaulted anally according to other 
statements of record) which caused damage to his 
"inter sphincter and colon wall," had 
experienced rectal bleeding which caused him to 
eventually pass out, and was "dumped" at the 
hospital steps "unconscious";

3) The Veteran next alleges that, approximately 
one week later upon his return to boot camp, he 
was sexually taunted and punched in the gut and 
groin area and kicked in the head, back, ribs and 
testicles.  The Veteran was then forced to smell 
(or perform oral sex according to a different 
statement) his drill instructor's penis.  He 
recalls staggering back to the barracks, having 
rectal bleeding and passing out, and being taken 
by ambulance to the hospital.  Out of fear, he 
told Naval doctors he had fallen down and notes 
that those medical records had disappeared.  He 
recalls losing weight, to 134 pounds, before 
being sent to communications school;

4) Thereafter, the Veteran described syncopal 
episodes while awaiting orders for Vietnam, and 
having to be placed on medical hold.  He was 
assigned clerk duties at Headquarter (H&S) 
Company near the brig, which involved checking 
and keeping track of "brig rats."  He requested 
an MOS change and transfer from this assignment 
due to his inability to tolerate witnessing 
beatings, torture and sexual assault of "brig 
rats" who screamed "horrible cries of pain" 
during the night.  He recalled a stack of name 
cards 1/2 inch thick of brig rats he could not 
account for, and learned by hearsay hand accounts 
that the brig rats had been tortured, killed and 
buried at an isolated location in the foothills 
of Camp Pendleton.  He himself had witnessed what 
appeared to be 3 dead soldiers being placed on a 
jeep, taken to the foothills and apparently 
torched with a flame-thrower; and

5) Thereafter, the Veteran contacted Life 
Magazine, 60 Minutes, several other news 
organizations and his senator "to tell them what 
was going on."  After this incident, he describes 
witnessing a "friend" who committed suicide by 
hanging, and having a rifle held to his head to 
prevent him from investigating other soldiers 
being destroyed by flame-throwers in the 
foothills.

In an effort to corroborate his stressors, the Veteran claims 
that current X-ray evidence of an abnormality at the T12 
vertebra confirms a physical assault.  He has submitted a 
photograph which he alleges depicts swollen eyes and loss of 
weight.  He alleges that medical records confirming his 
treatment for the physical wounds, to include rectal 
bleeding, have been stripped from his STRs.  He reports that, 
during service, he confided in a Christian Men's Service 
Man's Center of these events.  He has also submitted 
photographs of various parts of Camp Pendleton where some of 
the alleged incidents took place, and the pictures of the 
alleged drill instructors and commanders who perpetrated the 
alleged acts of violence.  

Additionally, the Veteran submitted an October 1969 article 
from LIFE Magazine, entitled 'REVOLUTION: What are the 
causes?  How does it start? Can it happen here?" describes 
incidents of barbarism, boot camp degradation and fraternity 
hazing which occurred at Camp Pendleton.  The article 
describes prisoners at Camp Pendleton, otherwise known as 
brig rats, being physically beaten, "hog-tied," being 
chained to ceilings, being placed in an "ice-box," and 
being made to urinate in tin cans which stayed in their 
cells.  The jail conditions involved overcrowding, lack of 
access to medical care, drug abuse, and racial riots.  

The information was obtained by former prisoners, a chaplain 
and a medical officer.

Additional news articles described that incidents of sexual 
assault occurred in the military, claimed by 22,500 male 
veterans in a survey of 1.7 million.

Additionally, statements from family members and friends have 
provided observations of the Veteran's physical and emotional 
condition.  One friend reported his personal awareness that 
the Veteran had experienced serious physical bowel troubles 
and mental stress while in the military.  His mother and 
brother recalled the Veteran returned from service very 
withdrawn, quiet, thin and pale, which was a change from his 
pre-service demeanor of being full of laughter and smiling.  
It was remembered that the Veteran contacted his congressman, 
but he didn't immediately disclose the details of his 
troubles.  Various other acquaintances and business 
associates attested to the Veteran's honesty and strength of 
character.

The Veteran served on active duty from December 1967 to 
January 1969.  His service treatment records (STR's) show 
that he frequently complained of constipation, bloody stools, 
abdominal pains, facial numbness and headaches due to 
nervousness and anxiety.  Notably, the Veteran's bloody 
stools were attributable to hemorrhoids.  A sigmoidoscopy and 
barium enema in May 1968 was reported as normal.

The Board finds that the normal sigmoidoscopy and barium 
enema results in May 1968, in conjunction with the diagnosis 
of bleeding hemorrhoids, provides strong evidence against 
this claim.  Notably, the Veteran has alleged permanent and 
severe damage to his rectum as a result of sexual assaults 
with a broomstick (and possibly rape) which occurred during 
basic training (and previous to the sigmoidoscopy).  

It is important to note that not only is this event not 
corroborated by any evidence, but it is contradicted by the 
normal sigmoidoscopy result in May 1968 which totally 
undermines the credibility of the Veteran's alleged assertion 
of rectal damage caused by physical assault or rape.

The STRs also note that the Veteran had additional bouts of 
anxiety as a result of orders which would have sent him to 
Vietnam.  Consequently, he requested a transfer to a 
different military occupational specialty (MOS), a 
humanitarian transfer, or discharge from the service, 
indicating that he could not take the physical exertion.

Although anxiety and a request for a change in an MOS are 
potential indicators of a stressor in service, the Board 
finds that they were more than likely related to the 
possibility of serving in Vietnam, as clearly indicated 
within the record.

In addition, STRs show that the Veteran had numerous 
outpatient consultations in August 1968, at which time a 
military physician diagnosed him with an emotionally unstable 
personality with hypochondriasis.  At a mental status 
evaluation in September 1968, the Veteran revealed that he 
had a long history of continuous headaches and pains in his 
abdominal cavity.  The Veteran also noted a history of 
"pulling out his hair" due to a "nervous" condition 
requiring treatment from a family doctor, enuresis until age 
7 or 8, and sleepwalking until age 9.  The Veteran admitted 
that he stuttered when nervous and that he had occasional 
nightmares.  Later that month and in November 1968, the 
Veteran was put on medical hold for additional psychiatric 
evaluations.

Notably, the Veteran's self-report of pre-service nervous 
troubles requiring treatment from a family physician 
undermines the credibility and/or reliability of the 
Veteran's lay witnesses who do not recall the Veteran as 
having any emotional disturbances prior to his entry into 
service.  Additionally, the recollections of the Veteran 
having mental stress and intestinal troubles in service are 
documented, and attributable to an emotionally unstable 
personality with hypochondriasis as well as hemorrhoids.  
These statements do not lend any support to corroborating an 
in-service stressor productive of PTSD.

Subsequently, a mental status evaluation in December 1968 
indicated that the Veteran had absolutely no motivation for 
continued active duty and that he admitted his feeling of 
being unable to make it in the military.  The military 
physician provided a diagnosis of emotionally unstable 
personality, manifested by excitability and ineffectiveness 
when confronted by minor stress.  The examiner opined that 
the Veteran was unsuitable for service and recommended a 
discharge.  The examiner also noted that the Veteran's 
condition existed prior to enlistment and had not been 
aggravated by any condition of service, providing highly 
probative medical evidence against this claim.

Hence, the Veteran's STRs are negative for evidence of any 
injury consistent with his claimed sexual/physical assaults.  
The Veteran's rectal bleeding was attributable to 
hemorrhoids, and the normal sigmoidoscopy result in May 1968 
totally undermines the credibility of the Veteran's alleged 
assertion of rectal damage caused during basic training.  
Further, the Veteran did not seek any medical treatment for 
any physical injuries consistent with the claimed assaults.  
Beyond this, the Board must find that, overall, the service 
record provides evidence against this claim.

The Veteran's STRs also include a letter written by the 
Veteran to his Congressman W.T.S.  The Veteran described a 
10-month history of ill-health and constipation problems 
which had not resolved with laxative use.  He had passed out 
4 times during field training with additional symptoms of 
psychogenic headache and nervous conditions.  He noted a 
prior history of a nervous condition in grade school, wherein 
he used to pull out his hair.  With regard to his 
constipation problems, he noted that his records of treatment 
had been lost but "[a]s far as I know, I have nothing 
internally wrong, which would cause my bowels not to function 
properly..."  The Veteran further indicated an MOS change as a 
typist in an office, noting that his commanding officer was 
pleased with his work and had been a great help in restoring 
his ego.  However, as he continued to experience symptoms of 
constipation, headache and facial numbness, he requested the 
Congressman's assistance in his matter.

Overall, the Veteran's letter to his congressman provides 
further strong evidence against this claim.  The Veteran's 
own handwritten statement, describing pre-service nervous 
symptoms, undermines the credibility and/or reliability of 
the Veteran's lay witnesses who do not recall the Veteran as 
having any psychiatric disturbances prior to his entry into 
service.  Furthermore, the Veteran's himself indicated he had 
"nothing internally wrong" with his bowels undermining his 
current allegation of permanent rectal damage incurred in 
service.  Moreover, the Veteran attributed his syncopal 
episodes to his psychogenic symptoms and not physical 
assaults.

Additionally, the Veteran's letter to his congressman 
undermines his current allegations of a request for an MOS 
change as a clerk due to his exposure to "brig rat" torture 
events.  The Veteran's MOS was changed to a clerk as a means 
to alleviate his stress caused by inability to handle 
physical exertion, as corroborated by service records and the 
Veteran's letter to his congressman.  In this letter, the 
Veteran described this MOS change as restoring his ego rather 
than causing further emotional distress.  Notably, this 
letter is conspicuously absent any report of physical abuse 
occurring at Camp Pendleton to either the Veteran or others.

Overall, the Veteran's letter to his Congressman provides 
evidence against this claim.  Notably, the Veteran made no 
mention of being aware of physical/sexual abuse to himself or 
others, any incidents involving brig rats, or handling any 
duties pertaining to brig rats.  

The Board notes that the Veteran did not report any 
psychiatric problems or sexual assaults in service until a 
motor vehicle accident in October 1999, more than thirty 
years after service.  At the time of treatment the Veteran's 
past medical history was noted to be non-contributory 
"except for some panic attacks."  After the accident, the 
Veteran reported a number of personal and psychological 
problems to various physicians.  As a result of the accident, 
the Veteran reported losing his job and being unable to 
support his family.  Shortly thereafter, the Veteran's wife 
and children left him and he lost his home to foreclosure.  
The Veteran's wife filed for divorce.  Divorce proceedings 
indicated that the wife kept most of the marital possessions 
and the Veteran claimed to be homeless.

Subsequently, VA outpatient treatment records from June 2002 
to September 2002 show a current diagnosis of adjustment 
disorder with mixed anxiety and depressed mood.  The 
physician provided this diagnosis based on a serious motor 
vehicle accident which left the Veteran with many 
neurological and musculoskeletal injuries.  

The Board finds that such records are found to provide 
evidence against this claim, clearly indicating a disorder 
related to an event well after service.

Moreover, a December 2002 outpatient treatment record also 
indicates that the Veteran reported no history of sexual 
trauma during service, providing more evidence undermining 
the reliability of the Veteran's allegations.

The Veteran also submitted statements from his mother, 
brother, and sister, in which each relates observations of 
changes in the Veteran's behavior after discharge from 
service.  In addition to the evidence contemporaneous in time 
with service previously discussed, additional evidence 
submitted by the Veteran shows that he married in 1970 and 
had a successful career as an advertising salesman as 
evidenced by his numerous commendations and awards from 
several businesses with whom he worked.  His marriage lasted 
over thirty years and he had five children.  

However, VA records show that his personal and financial 
situation did not deteriorate until after the 1999 motor 
vehicle accident.  Hence, the post-service medical treatment 
record, as a whole, indicates that the Veteran's depression 
and anxiety were the result of his motor vehicle accident and 
not due to any psychiatric disorder, PTSD, or military sexual 
trauma.  

The Veteran also claims that he had multiple rectal and colon 
surgeries in the 1970s as a result of the sexual assaults he 
experienced in service.  In addition to the evidence 
contemporaneous in time with service previously discussed, 
the post service evidence provides further evidence 
undermining the credibility of this assertion.  

In September 2002, the Veteran informed Dr. J.T. of having a 
colonoscopy performed one year previous and surgical repair 
to the rectal sphincter due to trauma.  He also reported a 
history of "rectal tears 2° Marine Corps."  He otherwise 
reported a history of melanosis coli secondary to laxative 
dependence due to rectal tears suffered in the Marine Corps.  

However, in October 2001, the Veteran reported to W.H.P., 
Ph.D., that his motor vehicle accident in 1999 caused "the 
muscles holding his colon in place" to be "severely torn."

Further undermining the Veteran's contentions, an October 
1999 examination report from Dr. H.S. reflects that the 
Veteran reported a relevant past medical history of abdominal 
surgery "for a twisted colon and an appendectomy at age 
seven" (the appendectomy history reported on the entrance 
examination) as well as a fistulectomy sometime thereafter.  
A February 2003 VA clinical record includes the Veteran's 
report of a history of colon resection as a child and 
sphincter surgery in "1985" due to constipation.

More importantly, clinical records from Dr. D.E.G. in 2000 
show that the Veteran sought treatment for constipation 
problems present "for quite [a]while."  At that time, he 
reported a past medical history of hemorrhoid surgery and 
fistulectomy.  A colonoscopy performed in August 2000 
demonstrated a large amount of melanosis coli.  Notably, no 
evidence of rectal tears or damage was reported.  

Furthermore, there is no surgical report of record describing 
repair of rectal damage or tears.  However, subsequent 
evaluations found the Veteran to have a bleeding duodenal 
ulcer.

Overall, the Veteran's history of treatment reported to these 
treating physicians conflicts with his report of multiple 
rectal and colon surgeries in the 1970s and "rectal tears 2° 
Marine Corps," further undermining the credibility and 
reliability of the Veteran's allegations.  Furthermore, there 
is a complete absence of any medical documentation confirming 
the existence of "rectal tear."  The time frame for the 
fistulectomy, of unknown origin, was performed in 1985 by one 
version of history provided by the Veteran, which is many 
years after service.  

Quite simply, the Veteran himself is an unreliable historian 
on the whole matter involving his colon abnormalities. 

The Board must further observe that, in a statement received 
in May 2004, the Veteran reports having a "split 
personality" since his motor vehicle accident in 1999, and 
that his other personality caused events leading to his 
arrest and incarceration of which he had been unaware.  In 
April 2003, the Veteran reported to a VA clinician of having 
memory difficulties following his 1999 motor vehicle 
accident.  Currently, the Veteran is incarcerated based upon 
an incompetency finding.  This provides further evidence 
tending to show the unreliability of the Veteran's statements 
overall.

The Board is cognizant of a May 2003 Report and 
Recommendation of a General Master in connection with divorce 
proceedings in Charlotte County, which found that the Veteran 
was injured mentally and physically while serving in the 
Marine Corps.  This finding was apparently based upon the 
testimony of the Veteran and his spouse.  Such a finding is 
not binding upon the Board, and does not serve to corroborate 
a stressor under 38 C.F.R. § 3.304.

Coincident with his divorce, the Veteran testified that his 
drill instructor raped him, that he witnessed tortures, rape, 
and murder, and that he personally blew the whistle on this 
activity.  However, the Veteran presented no evidence or 
testimony to corroborate these claims.

The Veteran also alleges that an abnormality of his T-12 
vertebra provides corroborating evidence of a physical 
assault in service.  For example, an October 1999 radiology 
report described a Schmorl's node at T-12 attributed to a 
previous compression-type trauma.

The record reflects that the Veteran was involved in a motor 
vehicle accident in 1998 resulting in left shoulder and back 
pain.  A magnetic resonance imaging scan in August 1998 first 
demonstrated a superior endplate deformity involving T-12.  
This defect was not described as previously existing, and 
there is no evidence of this abnormality in service or the 
intervening decades prior to 1998.  This evidence, in and of 
itself, does not corroborate a physical assault in service.

The Veteran also alleges that he witnessed the beatings, 
torture and killings of "brig rats."  In addition to the 
fact that there is no evidence that he was assigned duties 
involving "brig rats", the Veteran's letter to his 
congressman undermines his current allegations that he was 
exposed to any such events at all.  

Furthermore, the Board must find that the Veteran's assertion 
of having a 1/2 thick pile of index cards of missing "brig 
rats" reportedly killed and buried on the grounds of Camp 
Pendleton is incredulous on its face, and need not be 
accepted by the Board.  There is no such allegation provided 
in the magazine article provided by the Veteran.

The Veteran also refers to a photograph taken of him during 
service which purportedly shows the residuals of trauma to 
the facial area and eye.  Assuming that facial trauma is 
shown, the Veteran's allegations in this case are 
insufficient to corroborate whether such trauma is due to a 
physical/sexual assault rather than another cause unrelated 
to the allegations.  Notably, the Veteran alleged telling 
military doctors that his injury was due to a fall.  
Unfortunately, the Veteran's overall credibility is so 
severely impeached in this case as to render any of his 
allegations as lacking reliability and probative value 
regarding his alleged stressors.

The Veteran has presented witness statements attesting to his 
good character and honesty.  As reflected by all of the 
evidence prior to the motor vehicle accident in 1999, this 
appears to be true.  However, the Veteran never reported any 
of the claimed events prior to 1999 and the record after that 
accident clearly reflects psychiatric difficulties which have 
impaired the Veteran's ability to recall events accurately. 

The Board also acknowledges that the Veteran holds a 
diagnosis of PTSD by R.J.G., M.Ed., who is a licensed mental 
health counselor.  This diagnosis is based on test results, 
evidence of sleep disturbance, hypervigilance, increased 
startle effect, and the Veteran's own "verbalization" while 
under treatment from May 2003 to November 2003.  

In this regard, R.J.G. opined that his symptomatology and 
maladaptive coping skills were extremely consistent with 
those who experienced military sexual trauma.  Indeed, R.J.G. 
determined that the Veteran's sexual trauma "did likely as 
not occur."  Furthermore, in April 2005, the Veteran 
submitted a court document which determined that the Veteran 
has PTSD.

The Veteran's STRs do not support the Veteran's account of 
events surrounding his military service and discharge.  In 
addition, R.J.G. did not review the Veteran's STRs, his 
private medical records, or his SSA records, all of which are 
found to provide evidence against this claim.  

As noted above, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

The Board fully recognizes that, in appropriate circumstances 
for personal assault cases, VA may be required to submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); 
Patton, 12 Vet. App. 272 (1999).

The Veteran's licensed mental health counselor has referred 
to the Veteran's current symptoms as being extremely 
consistent with those who experienced military sexual trauma, 
and corroborating that the alleged event "did likely as not 
occur."  This provides some evidence tending to corroborate 
a personal assault stressor in service.

However, the Board finds no requirement in 38 C.F.R. 
§ 3.304(f)(3), Patton, or YR requiring VA to blindly accept 
an examiner's interpretation of current clinical findings and 
a claimant's allegations as constituting competent medical 
evidence corroborating a personal assault stressor, this the 
responsibility of the Board.  As explained more fully above, 
the Board rejects the Veteran's numerous claimed stressors 
claimed in this case based upon documentary evidence which 
refutes the Veteran's version of in-service events, and finds 
that the overwhelming evidence demonstrates that the Veteran 
allegations are not credible in any aspect concerning the 
alleged stressors.

It is important to understand that the Board is not simply 
finding the Veteran's stressors are "not confirmed".  The 
Board is finding that the Veteran's stressors statements are, 
in most cases, affirmatively rebutted by highly probative 
evidence of record, undermining all claims with the VA.  

As the factual predicate for the "marker" type opinion is 
rejected, the Board finds that the opinion expressed by 
R.J.G. does not serve to corroborate that an in-service 
personal assault stressor at least as likely as not occurred.  
Reonal, 5 Vet. App. at 461 (1993).

The Board must find that, overall, the service and post-
service medical record outweigh the Veteran's claim that he 
has PTSD related to service many years ago.  Rather, the 
preponderance of the evidence establishes that the Veteran's 
PTSD, first diagnosed after service, does not result from a 
verified in-service stressor.  In so deciding, the Board has 
rejected the Veteran's claimed version of in-service events 
as not being credible in totality.  As he is not shown to be 
trained in matters requiring medical expertise, the Veteran's 
various assertions of colon damage being caused in service 
and having PTSD related to service has no probative value.  
Espiritu, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).  Hence, VA 
must deny the appeal.
The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, RO letters dated November 2002, June 2003, 
April 2006, and April 2007 informed the Veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims, informed him about the information 
and evidence that VA will seek to provide, and informed him 
about the information and evidence he is expected to provide.  

The April 2006 letter advised the Veteran of the criteria for 
establishing a disability rating and effective date of award, 
should service connected be established.

Important for this case, the June 2003 and April 2007 letters 
meet the notice requirements identified in Patton and 
required by 38 C.F.R. § 3.304(f)(3), as it pertains to 
personal assault cases.

Overall, the notice letters provided to the Veteran have 
substantially complied with the notice content requirements.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b), 
3.304(f)(3).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Patton, 12 
Vet. App. 272 (1999).  Any timing deficiencies were cured 
with readjudication of the claim in the January 2007 
supplemental statement of the case and the Veteran's waiver 
of RO consideration of additional evidence received in April 
2007.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

To the extent that any notice deficiencies, the Veteran has 
not argued, and the record does not suggest, that any notice 
error in this case has resulted in prejudicial error.  
Notably, no alleged notice errors are alleged in the JMR.  On 
the totality of the circumstances in this case, the Board can 
find no notice error which has been prejudicial to the 
Veteran.  See Shinseki, Secretary of Veterans Affairs v. 
Sanders, 556 U.S. ___ (2009), overruling in part Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
available STRs, VA clinical records, SSA records and all 
available private medical records identified by the Veteran 
as relevant to his appeal.  The parties to the JMR have not 
identified any additional relevant records pertaining to this 
appeal.

The parties to the JMR have requested the Board to discuss 
whether VA has a duty to obtain medical opinion in this case.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

As addressed above, in appropriate circumstances for personal 
assault cases, VA may be required to submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3); Patton, 
12 Vet. App. 272 (1999).

The Board must note that it undertook an extensive review of 
the record and the facts of this case.  In this respect, the 
Board has reviewed and considered the allegations of the 
Veteran and the opinion set forth by R.J.G.  For purposes of 
this decision, the Board presumes a current PTSD diagnosis 
and acknowledges that the opinion from R.J.G., if accepted 
and presumed true, holds some evidentiary value with respect 
to corroborating a personal assault stressor in service.  

As discussed more fully above, the Veteran's whole story 
regarding his emotional difficulties, colon abnormalities, 
reasons for an MOS change and in-service experiences are 
completely lacking credibility.  In key instances, his 
allegations are contradicted by documentary evidence of 
record in service and thereafter.  Overall, the Veteran's 
allegations and testimony regarding the alleged in-service 
events is rejected in full.  For these reasons, the Board 
finds that the opinion from R.J.G. must be fully rejected as 
being based on a factual history which is rejected by the 
Board.

Simply stated, no form of additional VA examination will 
provide a basis to grant this claim. 

With respect to the PTSD issue on appeal, the Board finds 
that further development is not needed in this case because 
there is sufficient evidence to decide the claims.  The 
dispositive issue on appeal concerns whether the Veteran was 
exposed to any stressor in service found productive of his 
PTSD.  On this record, the Board can find no factual basis 
for a VA examiner to provide an opinion in this case, either 
regarding the current diagnosis, etiology or potential 
"marker" information, without resorting to speculation and 
usurping the Board's factual determination that the Veteran's 
allegations of in-service stressors is not true.  As such, 
the Board finds no basis to obtain medical opinion in this 
case.

As noted above, the Veteran undoubtedly experienced anxiety 
symptoms in service, attributable to a diagnosed personality 
disorder.  The issue of continuity of symptomatology is not 
relevant to the PTSD claim being decided, which requires a 
finding of an in-service stressor.  The Board has remanded a 
claim of service connection for an acquired psychiatric 
disorder for adjudication which addresses some of the matters 
discussed in the JMR.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that VA can obtain.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 
(2002).

ORDER

Service connection for PTSD is denied.


REMAND

The parties to the JMR have determined that the Veteran has 
placed into appellate status a claim of service connection 
for an acquired psychiatric disorder.  This issue was last 
adjudicated in February 2003.  Accordingly, the Board will 
remand this case for RO readjucation of the claim based upon 
the entire evidentiary record.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of service connection 
for an acquired psychiatric disorder 
(other than PTSD).  If any benefit sought 
on appeal remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


